Citation Nr: 1528888	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  09-11 339A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for left ear tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The appellant served on continuous active duty for training (ACDUTRA) from September 1976 to May 1977; had additional periods of ACDUTRA from August 1987 to July 1990; and served on periods of inactive active duty for training (INACDTURA), to include from April 1987 through July 1991.  

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2009 rating decision.  In a June 2014 decision, the Board denied service connection for several claimed disabilities, to include left ear tinnitus.  

The Veteran appealed the Board's June 2014 denial of service connection for left ear tinnitus to the United States Court of Appeals for Veterans Claims (Court).  By Order dated in January 2015, the Court granted a Joint Motion for Partial Remand (Joint Motion) filed by representatives for the Veteran and the  VA Secretary, vacating the Board's June 2014 decision with respect to the denial of the claim for service connection for left ear tinnitus, and remanding this matter to the Board for further proceedings consistent with the Joint Motion.  

The Board notes that, in addition to the paper claims file, the Veteran has paperless. electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  The documents in the Veteran's VBMS file include the Joint Motion and January 2015 Court order and a May 2015 brief submitted by the Veteran's representative. 

This appeal has been advanced on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2014).  

For reasons expressed below, the matter remaining on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the appellant when further action, on his part, is required.



REMAND

In light of points raised in the Joint Motion and the Board's review of the claims file, further AOJ action on the claim for service connection for left ear tinnitus is warranted. 

In the Joint Motion, the parties found fault with the rationale for the opinion rendered by a March 2010 VA audiology examiner that tinnitus was not caused by or a result of the appellant's  military service.  Specifically, the parties stated the following:  

Notably, the VA audiologist found that Appellant had not claimed entitlement to disability benefits for tinnitus and had no complaints of tinnitus, and concluded that his tinnitus was not caused by or a result of his military service.  Yet, the record both demonstrates that Appellant had filed a claim of entitlement to disability benefits for left ear tinnitus in March 2009, and contains evidence prior to the March 2010 examination that Appellant had on more than one occasion attested to suffering tinnitus:  Specifically, a September 2009 VA audiological treatment note memorializing his reports of left ear tinnitus, and a February 2010 VA Ear, Nose and Throat consultation report, reflecting his claim that he had been suffering left ear tinnitus for approximately six or seven years.  Even more significantly, the March 2010 VA audiologist provided - as the sole rationale for her conclusion - that Appellant "did not indicate that tinnitus was present or ever existed," without explaining whether she determined this based upon examination, elicited this response from him, or merely took his potential silence on the matter as an indication that he did not possess said condition.  

Although the parties recognize that there is no reasons or bases requirement for a medical examiner, and that the audiologist was under no obligation to discuss all the medical evidence of record, they agree that the March 2010 VA audiological examination report is insufficient when the only rationale furnished for the audiologist's etiological opinion - that Appellant "had not indicted that tinnitus was present or ever existed" - appears incongruent with the evidence of record documenting that he had prior to the examination both complained of left ear tinnitus and claimed entitlement to disability benefits for that condition. 

With respect to the requirement of a "current disability" for a grant of service connection, in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that this requirement is satisfied when a Veteran has a disability at the time he files her claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  Moreover, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  

Notably, the appellant, as a layperson, is competent to offer probative evidence as matters within his personal knowledge, to include the presence, onset, quality and continuity of symptoms of  tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (holding that lay evidence is competent to establish disorders, such as tinnitus, which are characterized by unique and readily identifiable features that are capable of lay "observation".)  Also, as discussed in the Joint Motion, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  See also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  

Under these circumstances, the Board finds that VA examination to obtain a medical opinion that addresses the claim for service connection for left ear tinnitus in the manner set forth below is needed to fulfill the duty to assist the Veteran.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr, supra.  

The appellant is hereby notified that failure to report to the scheduled examination, without good cause, may result in the denial of the claim.  See 38 C.F.R. § 3.655  (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging for the appellant to undergo further examination, to ensure that all due process requirements are met, and the record is complete, the AOJ should obtain and associate with the claims file all outstanding, pertinent records, to include any outstanding records of VA evaluation and/or treatment.

The AOJ should also give the appellant opportunity to provide additional information and/or evidence pertinent to the claim being remanded, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private (non-VA) medical records.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159. 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Undertake appropriate action to obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the appellant and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claim for service connection for left ear tinnitus.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the appellant that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the appellant of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all available records and/or responses from each contacted entity are associated with the claims file, arrange for the appellant to undergo VA audiology examination by an appropriate medical professional.  

The contents of the entire claims file(paper and electronic), to include a complete copy of this REMAND, must be made available to the clinician, and the report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting clinician prior to the completion of his or her report), and all clinical findings should be reported in detail.

With respect to current tinnitus (to include tinnitus shown at any point pertinent to the claim on appeal, even if not described during the examination), the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the disability had its onset during, or is otherwise causally related to service.  

In rendering the requested opinion, the clinician must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions-to include competent assertions as to the onset and continuity of symptoms of tinnitus.  

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid another remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim for service connection for left ear tinnitus in light of all pertinent evidence and legal authority.

7.  If the claim remains denied, furnish to the appellant and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested in connection with the claim that has been remanded should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is also reminded that the appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




